Title: 15. To Hendrik Calkoen, 26 October 1780
From: Adams, John
To: Calkoen, Hendrik


      
       Letter 15th.
       Sir
       Amsterdam October 26. 1780
      
      Your fifteenth Quaere is “Does not the English Army, lay out its Pay, in America? at how much can the Yearly benefit be calculated? Are not the Prisoners, provided for in America? Who has the Care of their Maintenance? How was Burgoines Army supplied?”
      
      When the English Army, was in Boston, they bought all that they could, and left considerable Sums there in silver and Gold. So they did at Rhode Island. Since they have been in New York, they have purchased every Thing they could of Provisions and Fuel, on Long Island, staten Island, New York Island, and in those Parts of the states of New York and New Jersey where they have been able to carry on any clandestine Trafick.
      When they were in Philadelphia, they did the Same, and General How tells you, that he suspects that General Washington from Political Motives connived at the Peoples supplying Philadelphia, in order essentially to serve his Country, by insinuating into it, large sums of silver and Gold. They are doing the Same now, more or less in South Carolina and Georgia, and they cant go into any Part of America, without doing the Same.
      The British Prisoners, in the Hands of the Americans, receive their Cloathing chiefly from the English, and Flaggs of Truce are permitted to come out from their Lines, for this Purpose. They receive their Pay also from their Master, and Spend the most of it where they are. They also purchase Provisions in the Country and pay for it in hard Money.
      I am not able to ascertain exactly the Yearly Benefit, but it must be considerable, and the Addition now of a French Fleet and Army, to supply will make a great Addition of Cash and Bills of Exchange, which will facilitate Commerce and Privateering.
      And the more Troops and ships Great Britain and France send to America the greater will this Resource, necessarily be to the Americans.
      I have the Honour to be &c.
      
       John Adams
      
     